Citation Nr: 1726205	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-14 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the reduction of the disability rating for right shoulder bursitis, status-post superior labral tear from anterior to posterior lesion repair (right shoulder disability), from 60 percent to 30 percent effective October 31, 2008, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.F.


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO reduced the evaluation assigned for the Veteran's right shoulder disability from 60 percent to 30 percent effective from October 31, 2008.  
 
In February 2016, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of that proceeding is associated with the record.  

The Board notes that the current appeal stems from the reduction in the rating for the Veteran's service-connected right shoulder disability from 60 percent to 30 percent.  In addition to seeking restoration of the 60 percent rating, however, the Veteran has contended that she is entitled to an increased evaluation for her service-connected right shoulder disability.  The Board does not have jurisdiction over the matter, and it is referred to the RO for adjudication.  In this decision, the Board addresses only the issue of whether the reduction was proper.  Peyton v. Derwinski, 1 Vet. App. 282 (1991) (holding that an appeal of a rating reduction is not an increased rating claim and cannot be adjudicated on that basis); see also Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (holding that where a Veteran's disability rating is reduced, the Board must determine whether the reduction of that rating was proper and may not phrase the issue in terms of entitlement to an increased rating).

The Board recognizes that the Veteran attempted to raise the issue of entitlement to service connection for depression, to include as secondary to her service-connected right shoulder disability, during the December 2016 Board hearing.  The Veteran and her representative are advised that a claim for benefits must be submitted on the 
application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to an increased evaluation for right shoulder bursitis, status-post superior labral tear from anterior to posterior lesion repair has been raised by the record in a March 2013 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO reduced the evaluation for the Veteran's service-connected right shoulder disability from 60 percent to 30 percent, effective from October 31, 2008.  

2.  The RO observed the procedural safeguards set forth in 38 C.F.R. § 3.105 (e) prior to reducing the disability rating at issue, including issuing a rating proposing the reduction and affording the appellant the opportunity to present additional evidence and request a predetermination hearing.

3.  At the time of the August 2008 rating decision, the 60 percent evaluation for the Veteran's service-connected right shoulder disability had been in effect for less than five years.  

4.  At the time of the August 2008 rating decision, the evidence did not establish that an improvement in the Veteran's service-connected right shoulder disability had actually occurred which resulted in an improvement in her ability to function under the ordinary conditions of life.  


CONCLUSION OF LAW

Restoration of the 60 percent evaluation for right shoulder bursitis, status-post superior labral tear from anterior to posterior lesion repair is warranted.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 3.105, 3.344 (c), 4.71a, Diagnostic Codes 5019-5202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.1 (2016).

In the rating schedule, separate diagnostic codes identify the various disabilities. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

Where a reduction in evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor, and be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e).

In addition, the beneficiary will be informed that he or she may request a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105 (i).

These are such important safeguards that the United States Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio. Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344 (c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a veteran's disability rating, however, VA must comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  These provisions require that VA rating reductions, as with all VA rating decisions, be based on review of the entire history of the disability.  Faust v. West, 13 Vet. App. 342, 349 (2000) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, Brown, 5 Vet. App. at 420, and Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

In any rating reduction case, VA must ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[T]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.") and 38 C.F.R. § 3.344 (c).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Historically, in an October 1983 rating decision, the RO granted service connection for right shoulder bursitis and assigned a 10 percent evaluation effective from June 25, 1983, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019.

In a January 1999 rating decision, the RO increased the evaluation assigned for the right shoulder disability to 20 percent effective from March 8, 1996, under Diagnostic Code 5019-5203.  The RO also granted a temporary total evaluation based on surgical or other treatment requiring convalescence effective from December 5, 1996.  Thereafter, a 20 percent evaluation was assigned effective from February 1, 1997.  

In a July 2002 rating decision, the RO increased the evaluation assigned for right shoulder bursitis status post-slap lesion repair to 30 percent effective from November 30, 2001, under Diagnostic Code 5019-5201.   

In March 2005, the Veteran submitted a claim for an increased evaluation for her service-connected right shoulder disability.  She reported that her right shoulder pain had increased in severity and that pain medication barely alleviated her symptoms.  She also indicated that she was no longer able to work and that she received Social Security Administration (SSA) disability benefits.

The RO obtained records from the Social Security Administration (SSA) showing that the appellant had been awarded disability benefits effective in October 2001 due to her right shoulder disability and headaches. 

During a June 2005 VA examination, the Veteran complained of constant right shoulder pain, weakness, stiffness, and swelling.  She reported experiencing episodes of subluxation several times during the past year.  She indicated that medication helped relieve some of her symptoms, but her pain remained constant.  She reported daily flare-ups lasting 10 minutes, as well as more severe flare-ups of symptoms at least two times per week.  During these flare-ups, she claimed to experience pain and additional limitations that prevented her from performing any activities.  The Veteran also reported pain in her right forearm and hand that differed from the pain in her right shoulder.  She stated that she was able to perform activities of daily living, but required assistance getting dressed.  She also used a special pen and fork.  

The examiner noted that the Veteran was wearing a shoulder harness, as well as a right hand glove, sleeve, and wrist brace.  A physical examination of the Veteran revealed tenderness anteriorly in the right shoulder and no significant swelling.  Muscle strength was 4/5 for the right upper extremity and 4+/5 for the left upper extremity.  Deep tendon reflexes were +2 for the bilateral biceps and brachioradialis, and 0 in the right tricep.  Sensory testing to pinprick was decreased in the right forearm, but vibratory sense was intact. 

Range of motion testing showed forward flexion to 90 degrees, abduction to 60 degrees, internal rotation to 30 degrees, and external rotation to 30 degrees.  The examiner indicated that there was evidence of pain on motion, but no additional limitation of motion with repetitive use.  He also commented that the Veteran's pain could further limit function during flare-ups or with increased use; however, the degree of the change could not be stated with any medical accuracy without resorting to speculation.  X-ray findings showed post capsule surgery changes involving the glenoid, mild subacromial space narrowing, and degenerative changes, especially in the medial aspect of the humeral head.  No acute bone changes were noted.  

In a July 2005 rating decision, the RO increased the evaluation assigned for the right shoulder disability to 60 percent effective from March 31, 2005, under Diagnostic Code 5019-5202.  

During a November 2007 VA examination, the Veteran complained of chronic shoulder pain.  She reported flare-ups three times per day that lasted up to eight hours and indicated that the pain was 10/10 on the pain scale.  The flare-ups were precipitated by cold or rainy weather and the use of her right arm.  The Veteran used prescription medication and a shoulder harness to treat her pain.  She indicated that she required assistance with dressing and putting on her shoulder harness.  She also stated that she did not drive and that she had been unemployed since 2001.  

The November 2007 VA examiner noted that the Veteran was wearing a shoulder harness, glove, and padded sleeve during the examination.  A physical examination revealed no redness or warmth over the shoulder joint area and no gross deformity.  There was tenderness to light touch.  Repetitive range of motion testing showed forward flexion to 60 degrees, abduction to 60 degrees, internal rotation to 60 degrees, and external rotation to 40 degrees.  The examiner indicated that all of the Veteran's range of motion was limited by pain and fatigue.  The examiner also commented that the Veteran's pain could certainly limit function during flare-up or with increased usage.  However, he stated that it was not feasible to express any of the additional limitation of function with any degree of medical certainty without resorting to mere speculation.  X-ray findings showed orthopedic hardware embedded in the glenoid from a prior surgery and mild degenerative joint disease in the form of mild narrowing of the glenohumeral joint space.

In a November 2007 rating decision, the RO proposed to reduce the evaluation assigned for the right shoulder disability to 30 percent.  The RO indicated that the July 2005 rating decision assigned a 60 percent evaluation based on nonunion of the humerus (false flail joint).  However, the RO stated that malunion was not shown on the Veteran's most current VA examination; therefore, her disability was rated based on range of motion.  In an August 2008 rating decision, the RO effectuated the proposed reduction, effective from October 31, 2008.

In her October 2008 notice of disagreement, the Veteran stated that her right shoulder disability had not improved.  She also indicated that she had less range of motion and that she required a sling to keep her shoulder in place.  She stated that her doctors informed her that surgery was not an option because it could make her arm condition worse.  

In her April 2010 substantive appeal, the Veteran reported that she continued to lose a little more use of her shoulder, arm, and hands every day.  She stated that she required assistance washing her hair, cleaning, and doing yard work.

The Veteran was afforded additional VA examinations in June 2015 and July 2015.  A physical examination was not performed during the June 2015 VA examination because the Veteran reported that she recently dislocated her shoulder in May 2015.  

During the July 2015 VA examination, the Veteran reported increased shoulder pain and daily flare-ups.  She indicated that the flare-ups lasted 12 hours in duration and that they were precipitated by cold or rainy weather.  She also stated that she was diagnosed with reflex sympathetic dystrophy and indicated that her physicians were unsure whether the condition was secondary to her shoulder injury.  A physical examination revealed mild tenderness over the right scapula and moderate tenderness over the proximal clavicle that increased as it was palpated laterally.  There was also tenderness at the humeral head posteriorly with increasing tenderness towards the anterior aspect of the humeral head. 

Range of motion testing showed forward flexion to 90 degrees, abduction to 60 degrees, internal rotation to 40 degrees, and external rotation to 80 degrees.  The examiner noted that the range of motion contributed to functional loss, as the Veteran was unable to do overhead work.  The Veteran exhibited pain on motion, and there was evidence of pain with weight bearing.  The examiner noted that there was no additional functional loss or range of motion after repetitive testing.  It was further noted that the Veteran was not being examined immediately after repetitive use and that the examination was neither medically consistent or inconsistent with her statements describing functional loss with repetitive use over a period of time.   The examiner was unable to estimate functional limitations during flare-ups without resorting to speculation.  

In addition, the July 2015 VA examiner noted that there was no ankylosis.  The Veteran was unable to perform the Hawkins' impingement test and lift-off subscapularis test.  An empty-can test and external rotation/infraspinatus strength test were negative.  The examiner noted that there was a history of mechanical symptoms, such as clicking and catching.  There was also a history of recurrent dislocation of the glenohumeral joint with infrequent episodes and guarding of all arm movements on the right side.  A crank apprehension and relocation test was positive, and the examiner noted right shoulder instability.  The Veteran did not have loss of head (flail shoulder), nonunion (false, flail shoulder), or fibrous union of the humerus.  There was also no malunion of the humerus with moderate or marked deformity.  The examiner noted that the Veteran used a shoulder harness five days per week.  X-ray findings showed minimal arthritis changes of the right AC joint space, moderate arthritis changes in the humeral joint, and postsurgical changes.  The examiner indicated that the Veteran's right shoulder disability impacted her ability to work.  

During the December 2016 hearing, the Veteran testified that her right shoulder disability had progressively worsened since 2005.  She indicated that her condition was similar at the time of the November 2007 VA examination, if not slightly worse, than it was in 2005.  She stated that she did not develop additional symptoms between 2005 and 2008; however, none of her existing symptoms resolved during that time period.  She also testified that her treatment included pain medication, muscle relaxers, and cortisone shots every three to four months.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that restoration of the 60 percent evaluation for the Veteran's service-connected right shoulder disability is warranted.

Initially, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105 in reducing the Veteran's evaluation.  The RO provided the Veteran with a letter in December 2007, notifying her of the proposed reduction in the corresponding rating decision, her right to present additional evidence within 60 days, and her right to request a hearing.  The August 2008 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105 (e) were met.

The next question for consideration is whether the reduction was proper based on applicable regulations.  As delineated in detail above, at the time of the August 2008 rating decision at issue in this case, the 60 percent rating for the Veteran's service-connected right shoulder disability had been in effect since March 31, 2005, which was a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344 (c), which apply to evaluations in effect for less than five years, are for application in this case.

The Veteran's right shoulder disability was assigned a 60 percent evaluation pursuant to 38 C.F.R. § 4.71a Diagnostic Code 5019-5202, and a 30 percent evaluation was assigned under Diagnostic Code 5019-5201.  

Diagnostic Code 5019 provides that bursitis shall be rated on the basis of limitation of motion of the affected parts, as degenerative arthritis. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5201, a 20 percent evaluation is warranted for limitation of motion of the major arm at shoulder level.  A 30 percent evaluation is assigned for limitation of motion of the major arm to midway between the side and shoulder level.  A 40 percent evaluation is assigned for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In determining whether a Veteran has limitation of motion to shoulder level, it is necessary to consider reports of both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

For VA compensation purposes, normal range of motion for the shoulder is 180 degrees of forward flexion, 180 degrees of abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71, Plate I.

The rating criteria for evaluating disabilities of the shoulder distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69.  Because the record on appeal establishes that the Veteran is right-handed, the criteria for rating disabilities of the major extremity are for application.

Under Diagnostic Code 5202 for impairment of the humerus in the major arm, a 20 percent evaluation is warranted when there is malunion with moderate deformity.  A 30 percent evaluation is warranted for malunion with marked deformity.  Also under Diagnostic Code 5202, for recurrent dislocations of the major arm at the scapulohumeral joint, a 20 percent evaluation is warranted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent evaluation is warranted when there are frequent episodes and guarding of all arm movements; a 50 percent evaluation is warranted for fibrous union of the major humerus; a 60 percent evaluation is warranted for nonunion (false flail joint) of the major humerus; and an 80 percent evaluation is warranted for loss of head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a.

Here, in the August 2008 rating decision at issue, the RO determined that a reduction was warranted solely based on the findings of the November 2007 VA examination.  In this regard, in November 2007 rating decision that proposed the reduction, the RO specifically noted that the Veteran's disability was to be rated based on range of motion because malunion was not shown on her most recent VA examination.   

VA may not reduce a rating simply on the basis that the Veteran does not actually meet certain schedular criteria, unless the underlying disorder has shown improvement, or clear and unmistakable error is shown in the determination to assign the disability rating (which the RO did not find here).  In this case, the June 2005 VA examination noted that x-ray findings showed mild subacromial space narrowing and degenerative changes of the medial aspect of the humeral head.  Similarly, the November 2007 VA examination noted mild degenerative joint disease in the form of mild narrowing of the glenohumeral joint space.  The June 2005 and November 2007 VA examiners did not otherwise address whether the Veteran had nonunion (a false, flail joint) of the humerus.  Although the RO stated that the Veteran's symptoms no longer satisfied the medical criteria for a 60 percent evaluation based upon findings from the November 2007 VA examination, the RO failed to discuss whether the evidence of record reflected an overall improvement in her right shoulder disability.  

The Board finds that the record is not sufficient to support a finding that there was an actual improvement in the Veteran's right shoulder disability, or an improvement in her ability to function under the ordinary conditions of life and work.  

In this regard, the November 2007 VA examination did not show any material improvement from the prior June 2005 VA examination, and the Veteran has reported that she perceived no improvement in her condition.  The VA examiners both noted that the Veteran's right shoulder disability impacted her every day activities in that she required assistance to get dressed.  X-ray findings contained in both examination reports also showed degenerative changes in the Veteran's shoulder.  The November 2007 examination even suggested a possible worsening of the Veteran's symptoms.  For example, during the June 2007 VA examination, the Veteran reported that her daily flare-ups lasted 10 minutes in duration, whereas she reported that the flare-ups lasted up to 8 hours during the November 2007 VA examination.  

With regard to the Veteran's range of motion, the June 2005 VA examination revealed forward flexion to 90 degrees and abduction to 60 degrees with no additional limitations of motion with repetitive use.  The November 2007 VA examination indicated that repetitive range of motion testing showed forward flexion to 60 degrees and abduction to 60 degrees, all limited by pain and fatigue.  Notably, these range of motion findings indicate that the Veteran's forward flexion decreased by 30 degrees between the June 2005 and November 2007 VA examinations.  

Moreover, although the range of motion test conducted during the November 2007 VA examination showed that the Veteran's right shoulder external rotation and internal rotation increased since the June 2005 VA examination, there is no indication that the findings were a better reflection of the Veteran's actual level of disability.  In this regard, the November 2007 examiner noted that the Veteran's repetitive range of motion was limited by pain and fatigue; however, he did not specify the degree at which the Veteran's pain limited the range of motion.  Moreover, the examiner did not conduct all of the required range of motion testing.  

The Board further notes that the June 2005 VA examination indicated that the Veteran reported episodes of subluxation; however, the November 2007 VA examination did not address whether there was subluxation.  The November 2007 VA examiner also did not provide any description of the functional impact that the Veteran's right shoulder disability had on her ability to work.  Rather, he merely noted that the Veteran was unemployed.  The absence of these specific findings further reduces the probative value of the November 2007 examination as a proper measure of the Veteran's level of disability.   

Furthermore, the November 2007 VA examiner indicated that the Veteran's claims file was not available for review.  Although the examiner reviewed the Veteran's medical records form the Gulf Coast VA Health Care System (HCS), the Veteran's claims file contains numerous relevant records, including SSA records and lay statements.  A rating reduction must be based on adequate examinations and must have been supported by the evidence on file at the time of the reduction.  See Faust, 13 Vet. App. at 349; Brown, 5 Vet. App. at 420-21; see also, Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).

Based on the foregoing, the Board finds that the evidence of record at the time of the August 2008 rating decision did not show an actual improvement in the Veteran's service-connected right shoulder disability and her ability to function under the ordinary conditions of life and work, warranting a reduction from 60 percent to 30 percent.  If the RO believed that the 60 percent rating was granted in error, the reduction should have instead been based upon a finding of CUE.  Under these circumstances, the Board finds that the RO did not observe the applicable law and regulations in reducing the disability rating assigned for the Veteran's service-connected right shoulder disability from 60 percent to 30 percent, effective October 31, 2008, and restoration is warranted.


ORDER

Restoration of a 60 percent disability rating for right shoulder bursitis, status-post superior labral tear from anterior to posterior lesion repair effective October 31, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


